Case 10-11255-CSS_ Doc 4493 Filed 09/24/20 Page 1 of 3

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE

 

In re: § Chapter 11
SS Body Armor I, Inc., et al., : Case No. 10-11255 (CSS)
§ Jointly Administered
Debtors. ' ; Re: D.I. 4492
: Hearing Date: November 2, 2020 at 11:00 a.m.

Objection Deadline: October 8, 2020 at 4:00 p.m.

 

NOTICE OF MOTION

 

PLEASE TAKE NOTICE that on September 22, 2020, Jon Jacks (“Jacks”) filed the
Motion For An Order Re-Establishing A Recovery Trust, Removing Certain Estate Fiduciaries
For Cause, Requiring Disgorgement Of Fees And Related Relief (the “Motion’) with the United
States Bankruptcy Court for the District of Delaware (the “Court”).

PLEASE TAKE FURTHER NOTICE that objections to the Motion, if any, must be
made in writing, filed with the Court, 824 North Market Street, Wilmington, DE 19801, and
served upon, so as to actually be received by Jacks, on or before October 8, 2020 at 4:00 p.m.
(Prevailing Eastern Time) (the “Objection Deadline”).

PLEASE TAKE FURTHER NOTICE that if no objections are timely filed in
accordance with the above procedures, the Court may enter an order approving the Motion
without further notice or hearing.

PLEASE TAKE FURTHER NOTICE that if an objection is properly filed in

accordance with the above procedure, a hearing on the Motion will be held before the Honorable

 

I The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification

number, are: SS Body Armor I, Inc. (9361); SS Body Armor II, Inc. (4044); SS Body Armor III, Inc. (9051); and
PBSS, LLC (8203). All correspondence and pleadings for the Debtors must be sent to SS Body Armor I, Inc., ef al.,
c/o Pachulski Stang Ziehl & Jones, LLP, 9191 North Market St., 17" Floor, Wilmington, DE 19801, Attn: Laura
Davis Jones.

 
Case 10-11255-CSS Doc 4493 Filed 09/24/20 Page 2 of 3

Christopher S. Sontchi on November 2, 2020 at 11:00 a.m. (Prevailing Eastern Time) at the
United States Bankruptcy Court for the District of Delaware, 824 North Market Street, gi Floor,
Courtroom 6, Wilmington, Delaware 19801. Only those objections made in writing, timely filed,

and served in accordance with the above procedures will be considered at such hearing.

Dated: September 24, 2020 Respectfully submitted,

YM ae
Jon Jac ‘s, Pro Se
1479 Ashford Ave. #912
San Juan, PR 00907
903-738-6202
jon@stockhub.com

 

 
Case 10-11255-CSS Doc 4493 Filed 09/24/20 Page 3 of 3

CERTIFICATE OF SERVICE

 

I, Jon Jacks, hereby certify that I am not less than 18 years of age and that on this 24nd day of
September 2020, I caused a true and correct copy of the foregoing Notice of Motion pertaining to
the Motion for an Order Re-Establishing a Recovery Trust, Removing Certain Estate Fiduciaries

for Cause, Requiring Disgorgement of Fees and Related Relief |D.1. 4492]' to be served upon the

L_—

parties listed below via electronic mail.

Arent Fox LLP

George P. Angelich

1301 Avenue of the Americas, 42™ Floor
New York, New York 10019

Email: george.angelich@arentfox.com

Jane Leamy, Esquire

Office of the United States Trustee
J. Caleb Boggs Federal Building
844 King Street, Suite 2207
Wilmington, DE 19801

Email: jane.m.leamy@usdoj.gov

Brian Ryniker
Email: brian@rynikerllc.com

Scott Avila
Email: savila@paladinmgmt.com

Sanjay Nayar
Email: sanjay@bharatcapfunds.com

Rick Rosenbloom
Email: rick@fuelbreakcapital.com

 

' The Motion was served on these parties September 22, 2020.

Jon Jacks “

Frederick B. Rosner

Scott James Leonhardt

Jason A. Gibson

The Rosner Law Group LLC
824 Market Street, Suite 810
Wilmington, Delaware 19801
Email: rosner@teamrosner.com

Alan Kornfeld

Pachulski Stang Ziehl & Jones, LLP, 9191
North Market St., 17" Floor

Wilmington, DE 19801

Email: akornfeld@pszjlaw.com

Jack Thurman
Email: jack@nardis.us.com

David Cohen
Email: ddcbusfm@gmail.com

Carter Ledyard Milburn
Gary Sesser
Email: Sesser@clm.com

Larry Ellis
Email: ellislarry@earthlink.net

 
